Citation Nr: 0836559	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back pain.  


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for 
chronic low back pain and headaches.  In a September 2006 
decision, the Board denied service connection for each 
claimed condition.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an October 2007 
Order, the Court granted a joint motion and vacated that part 
of the Board's September 2006 decision that denied service 
connection for chronic low back pain.  The Court remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

In April 2008, the Board remanded the claim for additional 
development.  The RO denied service connection again in a 
July 2008 supplemental statement of the case (SSOC).  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred or aggravated a low back condition 
during service, nor may it be so presumed.  


CONCLUSION OF LAW

Service connection for chronic low back pain is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2005 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2006 SSOC after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, March 2006 
correspondence provided Dingess notice.  This was followed by 
readjudication in a July 2008 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and 
private treatment records.  Pursuant to an August 2005 Board 
remand, VA attempted to obtain private medical records.  
However, the veteran did not return and complete the VA Forms 
21-4142 that VA provided.  The "duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Pursuant to the April 2008 Board remand, VA attempted to 
obtain records from the Social Security Administration (SSA).  
However, in May 2008 SSA informed VA that the veteran's 
medical records had been destroyed.  

The veteran has not been afforded a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of  McLendon are not met in this 
case.  There is no indication that the veteran's post-service 
low back complaints and findings are related to his service 
or any inservice injury.  The information and competent 
medical evidence of record (which shows no complaints or 
findings at separation and no competent medical evidence 
linking any post-service findings to service), as set forth 
and analyzed below, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include an August 1966 
entry which noted his report of current pain in his left 
lower back that had begun 10 days earlier after lifting.  He 
reported having been in a motor vehicle accident (MVA) in May 
1966, followed by hospitalization for one week and being told 
to do no heavy duty.  Upon physical examination, there was no 
muscle spasm, but there was slight pain on percussion at the 
left costovertebral angle.  The Board notes that private 
medical records and records from MacDill Air Force Base dated 
in May 1966 refer to the appellant having been involved in an 
automobile accident.  Although an X-ray report notes rotary 
scoliosis of the lumbar spine with rotation to the right, the 
reports do not diagnose a back disability.  

The veteran has claimed that he sustained a back injury in 
1969 while at jump school and that he was involved in a jeep 
accident in 1970.  An August 1969 entry notes an airborne 
training injury of a ligament strain of the left ankle but 
does not mention a back injury.  The service medical records 
are completely silent as to a back injury incurred as a 
result of a jeep accident.

The veteran's June 1972 report of separation medical 
examination provides that his back was normal on clinical 
examination, and identifies no defects or diagnoses.  The 
veteran's June 1972 separation report of medical history 
notes no complaints of recurrent back pain, or bone, joint or 
other deformity.  The physician's summary section is blank.

Overall, the veteran's service medical records are evidence 
against his claim.  Regardless of the veteran's August 1966 
complaints, he made no further complaints about his back at 
his separation, and his back was clinically normal on 
examination.

Turning to post-service medical evidence, there is no 
evidence of arthritis for many years after service.  
Therefore, the post-service medical records do not support 
service connection on a presumptive basis.  

The record contains an October 1973 letter from Aetna Life & 
Casualty stating that they were the Workmen's Compensation 
carrier for the veteran.  An October 1973 letter from a 
private physician states that the veteran was able to return 
to light work.  Although the appellant has indicated that he 
injured his back, neither of these letters indicates anything 
more specific, such as what injury or injuries he sustained.  
The record does contain receipts dated October 1973 and 
November 1973 from Lake Forest Chiropractic Center, but they 
do not list the veteran's name or specify the reason for 
which services were rendered.  Overall, these medical records 
weigh against the veteran's claim.  They show that to the 
extent the veteran did injure his back in 1973, he did so 
subsequent to his active duty.  

The post-service medical record is negative for pertinent 
complaints, symptoms, findings or diagnoses until 1988.  The 
Board finds that this absence is significant as it tends to 
demonstrate that the veteran had no low back condition during 
this time, whether from the inservice MVA or the 1973 
industrial accident.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Multiple private medical records reveal that the veteran 
reported a June 1988 on-the-job back injury.  An August 1988 
report of an MRI of the lumbar spine lists an impression of 
minimal degenerative disc disease at L5-S1.  

A November 1988 medical report from Dr. O.K.H. refers to the 
June 1988 on-the-job injury, and provides an impression of 
chronic low back pain.  The report notes that the veteran 
reported having had a low back injury 15 years earlier and an 
MVA 25 years earlier, with no significant injury.  Dr. OK.H. 
states that the veteran's current syndrome appeared to have 
been precipitated by his industrial injury, noting that there 
was no significant pre-existing problem except for 
intermittent low back pain which did not cause any on-going 
symptoms or functional impairment.  In a July 1992 
deposition, Dr. O.K.H. indicated that the changes reflected 
in August 1988 MRI report most likely pre-existed the June 
1988 injury.  

Overall, Dr. O.K.H.'s records and statements constitute 
evidence against the veteran's claim.  They do not relate the 
veteran's 1988 chronic low back pain, or the changes shown by 
the 1988 MRI, to his inservice MVA.  In fact, Dr. O.K.H. 
noted that the inservice MVA and 1973 post-service industrial 
accident had resulted in no significant injury.  He noted 
that the veteran had no significant pre-existing problem 
except for intermittent low back pain which did not cause any 
on-going symptoms or functional impairment.

A May 1993 private medical record diagnosed lumbar 
intervertebral disc syndrome and pain in the thoracic spine.  

VA medical records dated during the appeal period reflect 
degenerative findings.  A January 2001 VA report of 
lumbosacral X-rays lists an impression of degenerative 
changes and a January 2001 VA report of the thoracic spine 
lists an impression of mild degenerative joint disease.  On a 
May 2001 VA report of an MRI of the lumbar and thoracic 
spine, the examiner states that there was a history of 
significant spinal injuries but that she did not see evidence 
for it on the MRI.  She states that there was only very 
minimal degenerative disease at all levels with a left 
paracentral disc bulge at L4-5 seen best on the axials, but 
no significant nerve root impingement.  

None of these VA medical records link the veteran's 
degenerative changes to the veteran's service, or his 1966 
MVA.  Accordingly, they weigh against his claim.  

The veteran implicitly contends that the symptoms of low back 
pain have continued since active duty.  When a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, degenerative changes or degenerative joint 
disease are not conditions capable of lay diagnosis.  See 
Espiritu, supra, and Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Thus, the veteran's own testimony is not competent 
and sufficient to establish these diagnoses since service.  

To the extent that the veteran now reports continuity of low 
back pain since service, his opinions are outweighed by the 
competent medical evidence.  Simply stated, the Board finds 
that the veteran's service medical records (which show no 
complaints of back pain and no relevant physical findings at 
separation) and the post-service medical records (containing 
evidence of two intercurrent industrial back injuries after 
service, containing no medical evidence of complaints of back 
pain of any type from 1973 to 1988, and containing no 
competent medical evidence linking any post-service low back 
findings or diagnoses to service) outweigh the veteran's 
current contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for chronic low back pain.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chronic low back pain is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


